Name: Commission Regulation (EC) NoÃ 380/2005 of 7 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 8.3.2005 EN Official Journal of the European Union L 61/1 COMMISSION REGULATION (EC) No 380/2005 of 7 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 7 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 111,6 204 89,0 212 129,8 624 147,8 999 119,6 0707 00 05 052 182,7 068 159,6 204 147,0 999 163,1 0709 10 00 220 27,5 999 27,5 0709 90 70 052 176,9 204 149,2 999 163,1 0805 10 20 052 46,3 204 44,9 212 52,8 220 51,9 421 39,1 624 52,6 999 47,9 0805 50 10 052 55,6 220 22,0 624 51,0 999 42,9 0808 10 80 388 85,5 400 109,0 404 72,2 508 77,7 512 72,2 528 62,1 720 63,1 999 77,4 0808 20 50 052 196,3 388 69,4 400 99,6 512 83,1 528 62,3 720 45,1 999 92,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.